NOTICE OF ALLOWANCE, SECOND DETAILED ACTION
Status of Prosecution
The present application, 17/063,968 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japanese application JP2019-184450 filed on October 7, 2019. The instant application was filed in the office on October 6, 2020.
The Office mailed a nonfinal rejection, first detailed action on February 1, 2022.
Applicant filed amendments with remarks and arguments on April 25, 2022.
Examiner initiated an interview with Applicant’s representative Fei Xing (RN 73728) on May 4, 2022 to discuss potential claims amendments to place the case in condition for allowance. Agreement was reached on May 10, 2022.
Claims 1-16, and 19-20 are pending and are in condition for allowance. Claims 1, 15 and 16 are independent.
Examiner’s Amendment
The Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given via fax communication by Applicant’s representative, Ms. Fei Xing on May 12, 2022. Ms. Xing has agreed and authorized the Examiner to enter the amendments to the claims as noted below. 
Claims
1. (Currently Amended)	An electronic apparatus comprising:
	an input device configured to receive an input operation of a position; and
	at least one memory and at least one processor which function as:
	a control unit configured to perform control such that
	a change in a first designation mode is performed in accordance with that the input device receives a first type of operation without moving an input position in a predetermined region, wherein in the change in the first designation mode, a specific change target is changed to a change destination that corresponds to a region to which the input position in the first type of operation belongs, and
	a change in a second designation mode is performed in accordance with that the input device receives a second type of operation of moving the input position in the predetermined region, wherein in the change in the second designation mode, the specific change target is changed to a change destination that differs, by a change amount based on a movement amount in the second type of operation, from the change destination that is changed in the first type of operation,
	wherein in the first designation mode,
	the specific change target is changed to a first change destination in accordance with reception of the first type of operation for a first divided region in the predetermined region, and
	in accordance with reception of the first type of operation for a second divided region, which is adjacent to the first divided region in a first change direction side in the predetermined region, the specific change target is changed to a second change destination, which is located on the first change direction side of the first change destination, and
	in the second designation mode,
	in accordance with reception of the second type of operation of moving the input position in the first change direction from a state, where the first type of operation for the first divided region is received and where the specific change target is changed to the first change destination, the specific change target is changed to a third change destination, which is located on the first change direction side of the first change destination and on a second change direction side of the second change destination, the second change direction side being opposite to the first change direction side;
wherein in the second designation mode, the specific change target is relatively changed by the change amount in accordance with the movement amount in the second type of operation on the predetermined region by a predetermined coefficient, the predetermined coefficient being determined so that the change amount of the specific change target, in accordance with the movement amount in the second type of operation from one end to a second end of the predetermined region in the first change direction, becomes a change amount that is smaller than the total number of candidates of a change destination of the specific change target.

2. (Previously Presented)	The electronic apparatus according to claim 1, wherein in the second designation mode, in accordance with reception of the second type of operation of moving the input position to a position corresponding to the second divided region, from the state where the first type of operation for the first divided region is received and from the state where the specific change target is changed to the first change destination, the control unit changes the specific change target to the third change destination.

3. (Previously Presented)	The electronic apparatus according to claim 1, wherein, in the second designation mode, the change amount for changing the specific change target in accordance with reception of the second type of operation of moving the input position in the first change direction, by a same distance as a distance from a center of the first divided region to a center of the second divided region, is smaller than a change amount from the first change destination to the second change destination.

4. (Original)	The electronic apparatus according to claim 1, wherein the specific change target is not changed to the third change destination in accordance with the first type of operation in the first designation mode.

5. (Previously Presented)	The electronic apparatus according to claim 1, wherein the input device receives a touch operation on an operation surface.

6. (Original)	The electronic apparatus according to claim 5, wherein the predetermined region is a region on the operation surface.

7. (Previously Presented)	The electronic apparatus according to claim 1, wherein the input device is a mouse.

8. (Original)	The electronic apparatus according to claim 1, wherein the predetermined region is a bar-shaped region.

9. (Previously Presented)	The electronic apparatus according to claim 8, wherein
	in the predetermined region, different change destinations of the specific change target are associated, sequentially in the first change direction, with a plurality of divided regions respectively, which are aligned in the first change direction, and
	the first divided region and the second divided region are included in the plurality of divided regions.

10. (Original)	The electronic apparatus according to claim 1, wherein the at least one memory and at least one processor further function as a display control unit configured to perform control such that a guide relating to the predetermined region is displayed. 

11. (Original)	The electronic apparatus according to claim 10, wherein a display format of the guide is differentiated between the first designation mode and the second designation mode.

12. (Original)	The electronic apparatus according to claim 1, wherein the specific change target is any one of a contact address to be displayed out of a plurality of registered contact addresses, a display magnification of an image, and an image to be displayed out of a plurality of stored images.

13. (Original)	The electronic apparatus according to claim 1, wherein the specific change target is a specific parameter.

14. (Original)	The electronic apparatus according to claim 13, wherein the specific parameter is any one of an image capturing parameter, an image processing parameter, a reproducing position of a moving image or music, sound volume, date, time and seconds.

15. (Currently Amended)	A control method of an electronic apparatus, comprising:
	a receiving step of receiving an input operation of a position; and
	a control step of performing control such that
	a change in a first designation mode is performed in accordance with that a first type of operation without moving an input position in a predetermined region is received in the receiving step, wherein in the change in the first designation mode, a specific change target is changed to a change destination that corresponds to a region to which the input position in the first type of operation belongs, and
	a change in a second designation mode is performed in accordance with that a second type of operation of moving the input position in the predetermined region is received in the receiving step, wherein in the change in the second designation mode, the specific change target is changed to a change destination that differs, by a change amount based on a movement amount in the second type of operation, from the change destination that is changed in the first type of operation,
	wherein in the first designation mode,
	the specific change target is changed to a first change destination in accordance with reception of the first type of operation for a first divided region in the predetermined region, and
	in accordance with reception of the first type of operation for a second divided region, which is adjacent to the first divided region in a first change direction side in the predetermined region, the specific change target is changed to a second change destination, which is located on the first change direction side of the first change destination, and
	in the second designation mode,
	in accordance with reception of the second type of operation of moving the input position in the first change direction from a state, where the first type of operation for the first divided region is received and where the specific change target is changed to the first change destination, the specific change target is changed to a third change destination, which is located on the first change direction side of the first change destination and on a second change direction side of the second change destination, the second change direction side being opposite to the first change direction side;
wherein in the second designation mode, the specific change target is relatively changed by the change amount in accordance with the movement amount in the second type of operation on the predetermined region by a predetermined coefficient, the predetermined coefficient being determined so that the change amount of the specific change target, in accordance with the movement amount in the second type of operation from one end to a second end of the predetermined region in the first change direction, becomes a change amount that is smaller than the total number of candidates of a change destination of the specific change target.

16. (Currently Amended)	A non-transitory computer readable medium that stores a program, wherein
	the program causes a computer to execute a control method of an electronic apparatus, including:
	a receiving step of receiving an input operation of a position; and
	a control step of performing control such that
	a change in a first designation mode is performed in accordance with that a first type of operation without moving an input position in a predetermined region is received in the receiving step, wherein in the change in the first designation mode, a specific change target is changed to a change destination that corresponds to a region to which the input position in the first type of operation belongs, and
	a change in a second designation mode is performed in accordance with that a second type of operation of moving the input position in the predetermined region is received in the receiving step, wherein in the change in the second designation mode, the specific change target is changed to a change destination that differs, by a change amount based on a movement amount in the second type of operation, from the change destination that is changed in the first type of operation,
	in the first designation mode,
	the specific change target is changed to a first change destination in accordance with reception of the first type of operation for a first divided region in the predetermined region, and
	in accordance with reception of the first type of operation for a second divided region, which is adjacent to the first divided region in a first change direction side in the predetermined region, the specific change target is changed to a second change destination, which is located on the first change direction side of the first change destination, and
	in the second designation mode,
	in accordance with reception of the second type of operation of moving the input position in the first change direction from a state, where the first type of operation for the first divided region is received and where the specific change target is changed to the first change destination, the specific change target is changed to a third change destination, which is located on the first change direction side of the first change destination and on a second change direction side of the second change destination, the second change direction side being opposite to the first change direction side;
wherein in the second designation mode, the specific change target is relatively changed by the change amount in accordance with the movement amount in the second type of operation on the predetermined region by a predetermined coefficient, the predetermined coefficient being determined so that the change amount of the specific change target, in accordance with the movement amount in the second type of operation from one end to a second end of the predetermined region in the first change direction, becomes a change amount that is smaller than the total number of candidates of a change destination of the specific change target.	

17. (Cancelled)	

18. (Cancelled)	

19. (Previously Presented)	The electronic apparatus according to claim 1, wherein the second type of operation is performed in the first change direction corresponding to a direction in which the first divided region and the second divided region are aligned.  

20. (Previously Presented)	The electronic apparatus according to claim 1, wherein the first type of operation and the second type of operation are performed on a same region of an operating surface.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES T TSAI/Examiner, Art Unit 2174